DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, Wolff-Petersen et al. (US Pub. 20110191686) discloses a method, comprising:  in an audio setup comprising at least one audio headset that is configurable to process audio for a first player participating in an online multiplayer game:  configuring a headset preset, wherein the headset preset comprises values for one or more configurable parameter settings relating to operation or functions of the headset; and uploading the headset preset to a central headset preset depository that is accessible by a plurality of players.  
However, Wolff-Petersen fails to teach the combination of a method, comprising: in an audio setup comprising at least one audio device configurable to process audio for a first user: assigning an identifier to a control dataset associated with the audio device, the control dataset comprising one or more control parameters relating to operation or functions of the audio device; uploading at least a portion of the control dataset to a central depository that is accessible by a plurality of users; and managing access to the at least a portion of the control dataset in the central depository by one or more of the plurality of users.
Regarding independent claim 13, the closest prior art of record, Wolff-Petersen discloses a system, comprising:  at least one audio headset that is configurable to process audio for a first player participating in an online multiplayer game, wherein the system is operable to:  configure a headset preset, wherein the headset preset comprises values for one or more configurable parameter settings relating to operation or functions of the headset; and upload the headset preset to a central headset preset depository that is accessible by a plurality of players.  
However, Wolff-Petersen fails to teach the combination of a system comprising: an audio device that is configurable to process audio for a first user, the audio device being configured to: assign an identifier to a control dataset associated with the audio device, the control dataset comprising one or more control parameters relating to operation or functions of the audio device; upload the control dataset to a central depository that is accessible by a plurality of users; and manage access to the control dataset in the central depository by one or more of the plurality of users.  The distinct features, as disclosed in independent claims 1 and 13 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL KIM/Primary Examiner, Art Unit 2654